The overruling of the certiorari was not error for any reason assigned.
                       DECIDED SEPTEMBER 12, 1941.
The defendant was convicted in the city court of Dublin of illegally possessing whisky. His motion for a new trial was overruled. Subsequently, his petition for certiorari, on a hearing thereof, was overruled and that judgment is assigned as error.
The defendant introduced no evidence and made no statement to the jury. The evidence for the State showed that the arresting officers raided the cafe operated by the defendant or his employees and found under the counter a half-gallon container about half full of whisky. The defendant was not in the room at the time of the raid, but an employee of the accused and one or two other men were present. After the raid the defendant told the chief of police that the cafe was his place, that he was selling liquor and was going to plead guilty, and asked the chief if he would recommend a parole for him. This evidence authorized the verdict.
The special grounds of the motion for new trial, complaining of excerpts from the charge of the court and the failure to charge on joint possession of the premises, when considered in the light of the entire charge and the facts of the case, show no cause for another trial. The judge did not err in overruling the certiorari.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.